

116 HR 8555 IH: Vaccine Fairness Act of 2020
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8555IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Ms. Craig introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to submit to Congress a weekly report on COVID–19 vaccine distribution, and for other purposes.1.Short titleThis Act may be cited as the Vaccine Fairness Act of 2020.2.COVID–19 vaccine distribution report(a)In generalNot later than 7 days after the date on which the Federal Government begins distributing COVID–19 vaccines for administration to the public, and every 7 days thereafter, the Secretary of Health and Human Services (in this section referred to as the Secretary), in consultation with the Secretary of Defense, shall submit to Congress a report on the effectiveness of efforts relating to the distribution of COVID–19 vaccines to the public.(b)Contents of reportEach report submitted under subsection (a) shall include, with respect to the 7-day period preceding the date on which such report is submitted, the following:(1)The number of doses of COVID–19 vaccines distributed for administration to the public. (2)A description of any substantial purchase of COVID–19 vaccines by a Federal Government agency or private organization.(3)The number of doses of COVID–19 vaccines that were distributed to State or local health departments.(4)A description of the progress made in distributing COVID–19 vaccines to the following:(A)High-risk and other priority groups, including—(i)racial and ethnic minorities;(ii)individuals who are pregnant or breastfeeding;(iii)individuals with disabilities;(iv)homeless individuals; (v)newly resettled refugees; and(vi)individuals in rural communities. (B)High-risk facilities, including—(i)long-term care facilities;(ii)group homes; and(iii)jails and prisons.(5)A description of any deviations from Federal distribution plans, including issues relating to the following:(A)Sites administering large numbers of COVID–19 vaccines, such as pharmacy chain stores, schools, and primary health care providers.(B)Tracking procedures for COVID–19 vaccines, particularly in areas of greatest need.(C)Outreach to health care providers and the public about the availability, benefits, safety, contraindications, and costs of receiving COVID–19 vaccines.(D)Outreach to health care providers regarding the responsibilities of such providers to track vaccine administration and monitor adverse events. (E)Uniform record keeping relating to the administration of COVID–19 vaccines (including Federal support for State and local immunization information systems).(F)Overuse or gaps in treatment. (c)BriefingsOn each date on which the Secretary submits to Congress a report under subsection (a), the Secretary shall be available to brief Congress on the contents of such report.(d)TerminationThis section shall cease to have effect on the date that is 18 months after the date on which the initial report is submitted to Congress under subsection (a). (e)State definedIn this section, the term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian Tribe.